UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: September 30 Date of reporting period:September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Agility Income Fund Financial Statements for the Year Ended September 30, 2011 with Report of Independent Registered Public Accounting Firm ASGI Agility Income Fund Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 18 Report of Independent Registered Public Accounting Firm Board of Trustees of ASGI Agility Income Fund: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of the ASGI Agility Income Fund (the Fund), as of September 30, 2011, and the related statements of operations, changes in net assets, and the financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of September 30, 2011, by correspondence with the custodian, brokers, and underlying fund managers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the ASGI Agility Income Fund as of September 30, 2011, the results of its operations, changes in net assets, and the financial highlights for the year presented, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Boston, Massachusetts November 23, 2011 1 ASGI Agility Income Fund Schedule of Investments As of September 30, 2011 Strategy Investments Shares Cost (in U.S. dollars) Fair Value Mutual Funds – 49.63% Equity - 16.20% Cohen & Steers Realty Income Fund $ $ The GMO Quality Fund Lazard Global Listed Infrastructure Portfolio Stone Harbor Local Market Fund Utilities Select Sector SPDR Fund Fixed Income - 33.43% Harbor High-Yield Bond Fund Federated Bond Fund Stone Harbor Emerging Market Debt Fund Torchlight Value Fund, Inc. *** Hedge Funds - 38.67% Diversified/Multi-Strategy - 11.07% AQR DELTA Offshore Fund, LP** York Total Return Unit Trust** Fixed Income - 20.71% Eaton VanceInstitutional Senior Loan Fund Post Limited Term High Yield Offshore Fund Ltd.** Long/Short Equity - 1.33% Standard Pacific Capital Offshore Fund Ltd.** Macro - 5.56% Graham Global Investment Fund II Ltd.** Total Investments (Cost - $163,009,297*) - 88.30% Other Assets and Liabilities, Net - 11.70% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of September 30, 2011. See accompanying notes to financial statements. 2 ASGI Agility Income Fund Schedule of Investments (continued) As of September 30, 2011 * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2011, as computed for federalincome tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) **Non-income producing securities. *** Investment Fund is a private mutual fund Investments by Strategy (as a percentage of total investments) Mutual Funds Equity % Fixed Income Hedge Funds Diversified/Multi-Strategy Fixed Income Long/Short Equity Macro % See accompanying notes to financial statements. 3 ASGI Agility Income Fund Schedule of Investments (continued) As of September 30, 2011 Equity Swap Agreements Outstanding as of September 30, 2011: Counterparty Reference Entity/Obligation Buy/ Sell Floating Rate Index Pay/ Receive Floating Termination Date Notional Amount Fair Value (USD) Credit Suisse Securities (Europe) Ltd. The Cushing 30 MLP Index Buy 1-month USD-LIBOR_BBA Pay 4/4/2012 $ $ ) Morgan Stanley Capital Services Inc. The Cushing 30 MLP Index Buy Fed Funds effective Pay 11/4/2011 ) $ ) A Summary of derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of September 30, 2011 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Liability derivatives Equity swaps Unrealized loss on swap agreements $ Changes in realized and unrealized loss due to investments in derivatives for the year ended September 30, 2011 were as follows: Amount of Realized Loss on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ ) Change in Unrealized Depreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ ) See accompanying notes to financial statements. 4 ASGI Agility Income Fund Statement of Assets and Liabilities As of September 30, 2011 Assets Investments in Investment Funds, at fair value (cost - $163,009,297) $ Cash and cash equivalents Due from broker Investments in Investment Funds paid in advance Total assets Liabilities Subscriptions received in advance Distribution payable Unrealized loss on swap agreements Redemptions payable Management fee payable Interest payable on swap contract Accrued expenses and other liabilities Total liabilities Net Assets Total net assets $ Net Assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized gain on investments Net unrealized depreciation on investments ) Retained deficit ) Total net assets $ Net Asset Value per Unit ASGI Agility Income Fund (182,046.074 Units outstanding) $ See accompanying notes to financial statements. 5 ASGI Agility Income Fund Statement of Operations For the Year Ended September 30, 2011 Investment Income Dividend income $ Interest Total investment income Fund Expenses Management fee Organizational fees Professional fees Administrative and custodian fees Trustees' fees Offering expenses Other operating expenses Total expenses Net investment income Net Realized and Unrealized Gain on Investments Net realized gain on investments in Investment Funds Net realized loss on swap agreements ) Net change in unrealized depreciation from investments in Investment Funds ) Net change in unrealized depreciation from investments in swap agreements ) Total net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) See accompanying notes to financial statements. 6 ASGI Agility Income Fund Statement of Changes in Net Assets For the Year Ended September 30, 2011 Net Increase (Decrease) in Net Assets Resulting from Operations Operations Net investment income $ Net realized gain on investments in Investment Funds Net realized loss on swap agreements ) Net change in unrealized appreciation/(depreciation) from investments in Investment Funds ) Net change in unrealized appreciation/(depreciation) from investments in swap agreements ) Net increase/(decrease) in members' capital resulting from operations ) Distributions to Shareholders Distribution of ordinary income ) Distribution of long term capital gain ) Distribution to shareholders ) Capital Transactions Proceeds from issuance of Shares Reinvestment of dividends Payments on tender of Shares ) Increase in net assets derived from capital transactions Net Assets Total increase in net assets Beginning of year – End of year $ Undistributed net investment loss $ ) See accompanying notes to financial statements. 7 ASGI Agility Income Fund Financial Highlights For the Year Ended September 30, 2011 Per unit operating performance: (For unit outstanding throughout the year) Net asset value at beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain from investments(a) Total from investment operations Less: distribution of ordinary income to shareholders distribution of long term capital gains to shareholders Total distributions to shareholders Net asset value at end of year $ Total return 0.72% Ratios to average net assets: Expenses (b) 2.22% Net investment income (b) 0.49% Net assets, end of year (in thousands) $ Portfolio turnover 15.85% (a)
